Citation Nr: 0925030	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-09 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a kidney disorder, including 
glomerulonephritis with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to November 
1971, and from April 1975 to June 1978.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied an application to reopen the claims for service 
connection.  

In February 2007, the Board reopened the claim for service 
connection for a psychiatric disorder, to include PTSD, and 
remanded each of the claims on appeal for further 
development.  


REMAND

In February 2006, the Veteran was afforded a hearing in this 
matter before the Board at his local RO.  However, since the 
Veterans Law Judge who conducted the February 2006 hearing is 
no longer employed by the Board, and the law requires that 
the Veterans Law Judge who conducts a hearing on appeal must 
participate in any decision which is made on that appeal (38 
C.F.R. § 20.707 (2008)), the Veteran was advised in a June 
2009 letter of his right to another Board hearing.  
Thereafter, in a written statement signed by the Veteran and 
received by the Board in June 2009, he indicated his desire 
to attend another hearing before a Veterans Law Judge at his 
local RO.  Consequently, the Board finds that it has no 
alternative but to remand this case so that the Veteran can 
be afforded his requested hearing.



Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the appellant with a hearing 
before a member of the Board at his 
local RO located in St. Petersburg, 
Florida.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



